DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, present claims 1-20 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114. The limitations followed by linking phrase “adapted to” or “configured to” do not structurally contribute to the apparatus and are functional in nature. For instance, “guiding device adapted to guide a welding wire” relates to using the guiding device and a guiding device capable to guide a wire meets this feature. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 136 USPQ 458, 459 (CCPA 1963), MPEP 2115. A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the instant case, “plurality of welding wires”, “circuit board” and “plurality of cables” refer to workpieces which do not structurally limit the welding system.
Claim Rejections - 35 USC § 112
	In response to 112 indefiniteness rejection of previous office action, Applicant added a new paragraph to the specification which states that terms “welding”, “welded”, “soldering”, “soldered” and the like are used interchangeably and for the purposes of this disclosure, do not imply different meaning from one another. The remarks further states: “As the Applicant is his own lexicographer, the Applicant is free to use such definitions, including to rebut a presumption of an ordinary and customary meaning of a term”. Accordingly, for the purpose of claim interpretation and applying prior art, examiner adopts Applicant’s interpretation that the terms “welding” and “soldering” are synonyms and do not imply different meanings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0076956, hereafter “Lu”) in view of Landis (US 2654015) in view of Behun et al. (US 5565119, “Behun”).
Regarding claim 1, Lu discloses a soldering system (fig. 1), comprising: a soldering module including: a guiding device 140 (holder- fig. 1) adapted to guide a plurality of wires 103 to the joints of the plurality of conductive traces to be soldered onto a circuit board 104 (substrate) [0014, 0016], the guiding device 140 adapted to guide the plurality of wires to the joints of the plurality of cables (conductive traces) [0023], and a soldering tool 122 adapted to (capable to) heat the wires guided to the joint to melt the wires and weld the joint of the cable/traces onto the circuit board [0019], the soldering tool is configured to simultaneously heat the plurality of wires 103 guided to the joints of the plurality of cables/traces so as to simultaneously weld the joints of the plurality of cables/traces onto the circuit board; and a moving module 120 (fig. 1, positioning robot) adapted to move the soldering module 122 to a predetermined soldering position [0018].  
Lu is silent as to the guiding device having a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads disposed respectively close to joint locations. However, such feature is known in the art. Landis discloses a welding apparatus comprising guiding device having a plurality of flexible tubular guiding heads T1-T3 arranged in a row for guiding respective wires W1-W3, ends of the plurality of tubular guiding heads disposed respectively close to joint locations (figs. 1, 3, 7-8; col. 3, lines 61-66). Landis teaches that the tubular guides are ordinarily flexible and permits weld rods or wires to be conveniently guided to the workpiece where the welding is to be done (col. 4, lines 10-13). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a plurality of tubular guiding heads similar to Landis in the apparatus of Lu because they would provide flexibility and permit wires to be conveniently guided to the appropriate joints positions where the soldering or welding is to be done. 
Lu does not disclose the soldering tool having a plurality of tooth-shaped heads arranged in a row, ends of the plurality of tooth-shaped heads disposed respectively close to the joints to be soldered. However, Behun (also drawn to apparatus for soldering) teaches a soldering tool 10 having a plurality of tooth-shaped heads/tips 38 arranged in a row (fig. 1), ends of the plurality of tooth-shaped heads disposed respectively close to the joints on pads P of the workpiece W to be soldered (fig. 6; col. 4, lines 50-65). In this manner, the multi-head soldering tool in Behun simultaneously forms solder joints on the workpiece. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a soldering tool having a plurality of tooth-shaped heads similar to Behun in the apparatus of Lu because it would enable to form simultaneously solder joints on the circuit board, thereby improving production efficiency.
  Thus, Lu as modified by teachings of Landis & Behun above discloses the guiding device having a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads are disposed respectively close to joints locations so as to guide a plurality of welding wires to the joints, and a soldering or welding tool adapted to heat the welding wire guided to the joint to melt the welding wire and weld the joint of the cable onto the circuit board, the welding tool has a plurality of tooth-shaped welding heads arranged in a row, ends of the plurality of tooth- shaped welding heads are disposed respectively close to the joints of the plurality of cables and configured to simultaneously heat the plurality of welding wires guided to the joints locations on the circuit board.
As to claim 2, Landis shows that a gap between two adjacent tubular guiding heads T1-T3 on the guiding device is substantially equal to a gap between the joints locations (figs. 1, 3) and so, combination of Lu with Landis includes gap between two adjacent tubular guiding heads on the guiding device being substantially equal to a gap between the joints of two adjacent cables, the plurality of tubular guiding heads on the guiding device being aligned with the joints of the plurality of cables/traces on the circuit board.  
As to claim 3, Behun shows that a gap between two adjacent tooth-shaped soldering heads 38 is substantially equal to a gap between the joints of two adjacent locations, and so, combination of Lu with Behun discloses the recited gap, wherein the plurality of tooth-shaped heads are aligned with the joints of the plurality of cables/traces on the circuit board.  
As to claim 4, Landis discloses the welding apparatus comprising a plurality of welding wire conveying devices 4-6 (gripping rolls- col. 3, lines 22-26), each of the welding wire conveying devices is adapted to convey one welding wire into one tubular guiding head of the guiding device (fig. 1). Consequently, Lu as modified by Landis renders this claim obvious.
As to claim 5, Landis discloses that the welding wire conveying devices includes a rotary drum (reels 1-3- fig. 1) around which the respective welding wires W1-W3 are wound, a pair of clamping rollers (rolls 4-6) adapted to clamp the one welding wire released from the rotary drum, and a driving device (motor 7) adapted to drive the pair of clamping rollers to rotate such that the one welding wire is fed forward by the pair of clamping rollers (col. 3, lines 22-30). Consequently, Lu as modified by Landis renders this claim obvious.
As to claim 6, Lu discloses the soldering system comprising a first adjustment device 132 (fig. 1) on which the soldering tool is mounted, the first adjustment device is configured to perform a fine adjustment on a position of the soldering tool 122 with respect to the joint [0021]. Lu as modified by Behun above encompasses adjustment device configured to perform fine adjustment on position of the plurality of tooth-shaped soldering heads.
As to claim 7, Lu discloses the soldering system further comprising a second adjustment device 142 (figs. 1, 4, holder positioner) on which the guiding device/holder 140 is mounted, the second adjustment device is configured to adjust an angle and a position of the guiding head on the guiding device with respect to the soldering tool [0023].  Lu as modified by Landis discloses second adjustment device configured to adjust angle and position of the plurality of tubular guiding heads.
As to claim 8, Lu as modified by Landis discloses that the tubular guiding heads on the guiding device are positioned at a predetermined angle and a predetermined position with respect to the tooth-shaped soldering/welding heads. Examiner notes that any angle and any position meets “predetermined” angle and position. 
As to claim 14, Lu discloses that the moving module 120 (positioning robot- [0018], fig. 1) has a translation mechanism (e.g. rotary arm 132, [0021]) moveable in a first horizontal direction, a second horizontal direction perpendicular to the first horizontal direction, and a vertical direction perpendicular to the first horizontal direction and the second horizontal direction.  
As to claim 19, Lu discloses the soldering system further comprising a controller 170 (fig. 1) for setting and optimizing operating parameters of the soldering tool [0027].  
As to claim 20, the controller 170 in Lu is adapted to perform reset function to automatically move the soldering module to an initial position by controlling the moving module. Examiner also takes official notice with respect to providing a generic controller that is adapted to automatically move the soldering or welding module. Moreover, one of ordinary skill in the art would have found it obvious it obvious to incorporate a reset controller in Lu in order to return to original arrangement of the soldering system after a successful cycle.

Allowable Subject Matter
Claims 9-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive for following reasons.
With respect to claim 1, Applicant argues:
The cited guiding device 140 of Lu is a holder that holds the wires 103 while the wires 103 are soldered to the cited circuit board 104 (paragraphs [0019] and [0023]). In the soldering process, the solder is melted to join the wires 103 and the circuit board 104, but the wires 103 are never heated to melting in the disclosure of Lu. The cited guiding device 140 of Lu is therefore misinterpreted, as it is not a device that guides "a welding wire to a joint of a cable to be soldered onto a circuit board" where the welding wire is heated to "melt the welding wire and weld theU.S. Application No.: 16/532,889 Reply to Non-Final Office Action of May 17, 2022joint of the cable onto the circuit board". Lu discloses that the cited soldering tool 122 guides a melted solder material from a solder wire delivery mechanism 150 but, as shown in Figure 1, only guides the solder wire to one joint between one wire 103 and the cited circuit board 104 (paragraphs [0019] and [0024]). Lu therefore does not disclose "a welding module including: a guiding device adapted to guide a welding wire to a joint of a cable to be soldered onto a circuit board, the guiding device has a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads are disposed respectively close to joints of a plurality of cables so as to guide a plurality of welding wires to the joints of the plurality of cables" as claimed in claim 1. 

In response, examiner submits that the guiding device is only used to guide the wire in claim 1, not melt the wire. Claim 1 recites that a welding tool is adapted to heat and melt the wire, not the guiding device. Therefore, Applicant’s above argument that guiding device 140 of Lu is not a device that heats and melts the welding wire appears to be misleading. Examiner respectfully disagrees with the argument that “Lu discloses that the cited soldering tool 122 guides a melted solder material from a solder wire delivery mechanism 150” because the soldering tool 122 with its tip 124 in Lu is used to reflow solder (i.e. melt solder, [0019]). Thus, the tool 122 in Lu is well adapted to or capable to melt the soldering/welding wire. Applicant’s individual arguments against Lu concerning plurality of tubular guiding heads amount to piecemeal analysis because it ignores the teachings of Landis, which was cited concerning the plurality of tubular guiding heads. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (in this case, Lu, Landis & Behum). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues:
Landis only teaches that the plurality of tubular guiding heads T1-T3 feeding the plurality of wires W1-W3 is capable of fusing two plates to each other at a single groove G between the plates (col. 4, lines 13-19). Landis does not disclose that the tubular guiding heads T1-T3 are capable of guiding wires W1-W3 to a plurality of locations to be joined, and thus does not teach a guiding device as claimed in claim 1.

In response, examiner contends that the tubular guiding heads are indeed designed to guide wires W1-W3 to a plurality of different locations along the groove G in Landis (fig. 1).
Applicant also argues:
Behun discloses that soldering balls S are already provided at certain locations to be soldered and also does not teach "a guiding device adapted to guide a welding wire to a joint of a cable to be soldered onto a circuit board, the guiding device has a plurality of tubular guiding heads arranged in a row, ends of the plurality of tubular guiding heads are disposed respectively close to joints of a plurality of cables so as to guide a plurality of welding wires to the joints of the plurality of cables" as claimed in claim 1.

In response, examiner submits that Lu as modified by Landis includes a guiding device having a plurality of tubular guiding heads arranged in a row to guide a plurality of soldering or welding wires to plurality of joint locations. Behun was cited with respect to tooth-shaped welded head, not with respect to the guiding device. Therefore, Applicant’s above individual generic argument against Behum lacking guiding device amounts to piecemeal analysis since it ignores the teachings of Lu & Landis.
Application states: The Non-Final office action is deficient as the Applicant has not been reasonably apprised of whether the rejection is intended to include Kraus or Landis. In the interest of efficient prosecution, the Applicant will respond to the rejection over a combination of Lu, Landis and Behun.
In response, examiner submits that there is no new grounds of rejection considering the overall factual situation. According to MPEP 1273.03(a), "the ultimate criterion of whether a rejection is considered ‘new’ is whether Applicants have had fair opportunity to react to the thrust of the rejection". There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). In this case, Applicant has grasped the basic thrust of the previous 103 rejection since Applicant has clearly responded to the combination of Lu, Landis and Behum as intended. Examiner admits that Kraus was accidentally listed in the heading and this inadvertent mistake has been corrected. This office action is made final since there is no new grounds and Applicant had a fair opportunity to reply to the rejection as evidenced by the above arguments.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735